Per Curiam. Bassett, C. J.
Wherever two or more persons go to any place to do an unlawful act and one does it, they are all equally guilty. We have no doubt upon the law; you are to judge of the fact.
Verdict, not guilty.
The Court certified probable grounds of prosecution!!!1 Two •days afterwards defendant was put into prison, after having been home and not suspecting any such thing, until he would pay the fees, without any contempt alleged.
N.B. The sheriff might have been made to answer for this.

 Wilson’s punctuation.